Citation Nr: 0943162	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  00-14 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness.  

2.  Entitlement to service connection for a sleep disorder, 
claimed as due to an undiagnosed illness.  

3.  Entitlement to service connection for hair loss, claimed 
as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to 
January 1987 and October 1990 to May 1991, with service in 
Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) above.  

In April 2008, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge via video conference.  
A transcript of the hearing is associated with the claims 
file.  

This appeal was previously before the Board in October 2008, 
at which time the claims of entitlement to service connection 
for left ankle disability and pseudofolliculitis barbae and 
memory loss, claimed as due to an undiagnosed illness, were 
denied.  The Board also remanded the issues of entitlement to 
service connection for fatigue, a sleep disorder, and hair 
loss, claimed as due to an undiagnosed illness, for 
additional evidentiary development.  All requested 
development has been conducted and the claim has been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  The Veteran's complaints of fatigue and a sleep disorder 
are attributable to a known diagnosis, and are not shown by 
competent evidence to be etiologically related to service, to 
include as manifestations of an undiagnosed illness 
attributable to the Veteran's service in the Southwest Asia 
Theater of operations.  

3.  The Veteran's complaints of hair loss are attributable to 
a known diagnosis, and are not shown by competent evidence to 
be etiologically related to service, to include as 
manifestations of an undiagnosed illness attributable to the 
Veteran's service in the Southwest Asia Theater of 
operations.  


CONCLUSIONS OF LAW

1.  A current disability manifested by fatigue was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.317 (2009).

2.  A sleep disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.317 (2009).

3.  A current disability manifested by hair loss was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 U.S. 1696 (2009).  

In this case, a VCAA notice letter was sent to the Veteran in 
February 2001.  The letter informed the Veteran of what 
evidence was required to substantiate his claims and of the 
Veteran's and VA's respective duties for obtaining evidence.  
In March 2006, the RO also sent the Veteran a letter that 
informed him of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  Thus, the 
Board concludes that all required notice has been given to 
the Veteran.  

While VA's duty to notify was not fully satisfied before the 
initial AOJ decision in this matter.  However, complete 
notice was ultimately provided and such notice was followed 
by a readjudication of the claims, most recently in an August 
2009 supplemental statement of the case.  Accordingly, any 
timing defect has thus been appropriately cured.  Mayfield, 
supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of his claims.  The RO has 
obtained all available private medical records identified by 
the Veteran.  The RO attempted to obtain the Veteran's 
service treatment records; however, only a few treatment 
records were obtained and associated with the claims file.  
The Board finds that the RO has exhausted all reasonable 
efforts to obtain the Veteran's service treatment records 
and, thus, VA's duty to assist has been satisfied.  In this 
regard, the Board is mindful of the heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule in cases where there 
are missing service treatment records. O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991)

The Veteran was also afforded VA examinations in October 2000 
and January 2009 in conjunction with this appeal.  
Significantly, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  Depending on 
the evidence and contentions of record in a particular case, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran is seeking entitlement to service connection on 
the basis that his fatigue, sleep disorder, and hair loss 
represent an undiagnosed illness that is related to his 
service in the Southwest Asia Theater of operations 
(Operation Desert Storm/Desert Shield).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. §3.317(a)(1).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws of the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended.  See 38 U.S.C.A. §§ 1117, 1118 (West 
2002).  These changes became effective on March 1, 2002.  
Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  Therefore, adjudication of the 
Veteran's Persian Gulf service connection claims in the 
present case must include consideration of both the old and 
the new criteria.

In this case, the DD Form 214, Certificate of Release or 
Discharge From Active Duty, which documents the Veteran's 
second period of active duty, shows that he served on active 
military duty from October 1990 to May 1991 and received the 
Southwest Asia Service Medal.  The Veteran served in 
Southwest Asia; therefore, he is a "Persian Gulf veteran" 
by regulation.  See 38 C.F.R. § 3.317.  

However, after carefully reviewing the evidence, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection under 
the provisions of 38 C.F.R. § 3.317.  Indeed, applying the 
legal criteria above, the Board finds that the evidence of 
record shows the Veteran's complaints have been attributed to 
known diagnoses.  

Review of the record reveals the Veteran has complained of 
feeing tired and sluggish since returning from the Persian 
Gulf.  The Veteran has testified that he began feeling 
fatigued between four months to a year after returning from 
service.  See December 2000 local hearing transcript and 
video conference hearing transcripts dated August 2002 and 
April 2008.  While the Veteran has reported experiencing 
fatigue as a manifestation of an undiagnosed illness, review 
of the record reveals the Veteran has reported that his 
fatigue is related to his inability to remain asleep or go 
back to sleep after he has awakened.  

In this context, the Veteran has asserted that he also has a 
sleep disorder that began about a year after he returned from 
the Persian Gulf.  See December 2000 local hearing transcript 
and April 2008 video conference hearing transcript.  The 
Veteran has testified that his sleep impairment varies from 
day to day, but he does not get regular sleep.  He has also 
testified that there are times when he just falls asleep.  
See December 2000 local hearing transcript and video 
conference hearing transcripts dated August 2002 and April 
2008.  

The Veteran was afforded a VA Chronic Fatigue Syndrome 
examination in January 2009.  The examiner noted the 
Veteran's complaints of memory loss, hair loss, and poor 
sleep since the 1990s.  The Veteran reported that he felt 
fairly healthy during his service in Desert Storm but he 
reported having sleep problems during that time.  He reported 
that he currently has problems with staying asleep or going 
back to sleep and that he averages four to five hours of 
sleep per night.  The Veteran also reported problems with 
daytime somnolence.  He did not describe muscle pain, 
tenderness, weakness, headache, gastrointestinal problems, or 
frequent urination.  After examining the Veteran, the 
examiner stated that the Veteran did not meet the criteria 
for chronic fatigue syndrome and that there are no findings 
to suggest fibromyalgia.  The examiner also stated that there 
is no evidence that the Veteran's complaints are 
etiologically related to his periods of service.  The Board 
notes the VA examiner did not provide a rationale in support 
of his conclusions.  

Nevertheless, review of the record reveals the Veteran was 
diagnosed with obstructive sleep apnea at the January 2009 VA 
Neurological Disorders examination.  The physician who 
conducted the examination noted that, when asked about his 
sleep disorder, the Veteran described symptoms of insomnia 
and fragmented sleep, just as he had at the April 2008 
hearing.  After examining the Veteran, the physician stated 
that the Veteran's complaints of fatigue are manifestations 
of a sleep disorder, likely insomnia if confirmed by sleep 
study.  The sleep study confirmed a diagnosis of obstructive 
sleep apnea, which the examiner stated is responsible for the 
Veteran's fatigue and mental dullness.  The examiner stated 
that there was no evidence of an undiagnosed illness to 
explain his symptoms.  The examiner also stated that there 
was no evidence that his sleep apnea is related to his 
periods of active service, noting that the service treatment 
records are negative for any diagnosis or treatment of a 
sleep disorder or fatigue.  

Based on the foregoing, the Board finds that, because the 
Veteran's fatigue and sleep disorder have been attributed to 
his obstructive sleep apnea, and because he does not meet the 
criteria for chronic fatigue syndrome or fibromyalgia, 
service connection for a fatigue and a sleep disorder, 
claimed as due to an undiagnosed illness, cannot be granted.

The Board has considered whether service connection can be 
granted on a direct basis.  However, despite the Veteran's 
report of having sleep problems during service, he has 
otherwise consistently reported that his sleep disorder and 
fatigue began after he returned home from the Persian Gulf.  
See December 2000 local hearing transcript and video 
conference hearing transcripts dated August 2002 and April 
2008.  Moreover, the service treatment records that are 
available do not contain complaints, treatment, or findings 
related to fatigue or a sleep disorder, and there is no post-
service evidence of fatigue or a sleep disorder until the 
October 2000 VA examination, as the Veteran has reported that 
he has not received treatment for his fatigue or sleep 
disorder.  Moreover, the most competent and probative 
evidence of record, the January 2009 VA Neurological 
examination report, reflects that the Veteran's obstructive 
sleep apnea, to which his complaints of fatigue and a sleep 
disorder are associated, is not related to his periods of 
active service.  There is no opposing medical opinion that 
relates the Veteran's obstructive sleep apnea, or the 
Veteran's complaints of fatigue or a sleep disorder, to his 
military service.  Therefore, direct service connection for 
fatigue and a sleep disorder cannot be granted.  

The Veteran has also asserted that he began losing his hair 
between six months to a year after he returned from the 
Persian Gulf.  In support of this assertion, the Veteran has 
testified and provided other lay evidence that shows his hair 
began to thin and fall out after he returned home from 
service.  At the January 2009 VA Skin examination, the 
examiner noted that the Veteran's hair loss has been limited 
to his scalp, with no systemic symptoms or hair loss 
elsewhere.  Examination revealed areas of alopecia without 
redness, scaling, or scarring within his scalp that is 
limited to his upper scalp, with no involvement of his 
lateral or posterior scalp.  The examiner diagnosed the 
Veteran with male pattern alopecia, noting that the Veteran's 
pattern of hair loss and the lack of scarring or 
disfigurement on his scalp is totally compatible with 
alopecia.  

Because the Veteran's hair loss has been attributed to his 
alopecia, service connection hair loss, claimed as due to an 
undiagnosed illness, cannot be granted.  

The Veteran has consistently reported that his hair began to 
thin and fall out six months to a year after he returned home 
from service; therefore, the service treatment records are 
negative for any complaints, treatment, or findings related 
to hair loss.  The Veteran has not received any post-service 
medical treatment for his hair loss and thus, there is no 
objective evidence of a hair loss problem until the January 
2009 VA examination.  In addition, there is a competent 
medical opinion of record that states that the Veteran's 
alopecia is not caused by or the result of his periods of 
service, and there is no opposing medical opinion of record 
that suggests an etiologic relationship between the Veteran's 
alopecia and military service.  Therefore, direct service 
connection for hair loss cannot be granted.  

The Board notes the Veteran has submitted lay statements 
which corroborate his report of being fatigued and losing his 
hair after returning from service.  The lay statements also 
note that hair loss did not appear to be a family trait.  See 
lay statements dated from September to October 2002.  While 
the statements made and submitted by the Veteran are 
considered competent lay evidence, the Board finds that the 
medical opinions of record are more probative as to the 
ultimate issue of whether the Veteran's complaints are 
manifestations of an undiagnosed illness or are otherwise 
related to his military service.  Indeed, the Board is not 
discrediting the Veteran's report of suffering from fatigue, 
a sleep disorder, or hair loss, or that hair loss does not 
run in the Veteran's family.  Instead, in evaluating the 
ultimate merit of this claim, the Board finds probative that 
medical professionals have reviewed the claims file, 
interviewed and examined the Veteran, and determined that his 
complaints of fatigue, a sleep disorder, and hair loss are 
not manifestations of an undiagnosed illness but are 
attributable to known diagnoses, which are not etiologically 
related to his military service.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of service connection for fatigue, a sleep 
disorder, and hair loss, claimed as due to an undiagnosed 
illness.  Because the evidence preponderates against the 
Veteran's claim, there is no reasonable doubt to be resolved.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for fatigue, claimed as due 
to an undiagnosed illness, is denied.

Entitlement to service connection for a sleep disorder, 
claimed as due to an undiagnosed illness, is denied.

Entitlement to service connection for hair loss, claimed as 
due to an undiagnosed illness, is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


